People v Tilley (2016 NY Slip Op 02933)





People v Tilley


2016 NY Slip Op 02933


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


854 1002/86 5899/86

[*1]The People of the State of New York, Respondent,
vTodd Tilley, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Bari L. Kamlet of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about December 10, 2014, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously affirmed, without costs.
Assuming without deciding that the order is appealable, we find that the court properly exercised its discretion in denying any modification of defendant's level three classification. The underlying sex crimes, several of which involved children, were both numerous and egregious, and defendant has not established that the mitigating factors he cites, such as his age and the absence of postrelease sex crimes, presently warrant a modification.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK